Citation Nr: 0710601	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  06-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO decision that denied the 
veteran's claim of service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that he has twice requested a Board hearing, and he was never 
scheduled for such.  Specifically, in the veteran's October 
2006 VA Form 9 and his February 2007 VA Form 646, he 
indicated that he wanted a hearing at the RO before the 
Board.  As such, this case needs to be returned to the RO so 
that a Travel Board may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a Travel 
Board 
hearing in accordance with applicable procedures.  
The 
veteran and his representative, if any, should be 
provided with notice as to the time and place to 
report 
for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

